On behalf of Lee Whitley, a duly verified petition for writ of habeas corpus was filed in this court April 24, 1924, whereby petitioner seeks to obtain his release from imprisonment under a judgment and sentence of life imprisonment at hard labor, rendered upon a plea of guilty entered by petitioner and upon his arraignment on an information charging him and others with the crime of murder, which judgment was rendered in the district court of Oklahoma county on January 24, 1922.
It is alleged that the district court was without jurisdiction to render said judgment for the reason that petitioner was never afforded the opportunity of a preliminary examination; that petitioner was arraigned only before a justice of the peace in the county jail of Oklahoma county, and was denied the benefit of counsel at all times before said judgment was rendered; that said plea of guilty was obtained by duress and is void; and alleging facts constituting duress, and that for this reason the judgment and sentence of said court is void. The facts alleged being the same as set forth in the petition in the companion case of Polk v. State, 26 Okla. Crim. 283, 224 P. 194. On May 15, 1924, the case was submitted on the petition and return thereto and the evidence offered in support of and in opposition to said petition. Petitioner was enlarged on bond pending the determination of the case. On September 12, 1924, while the cause was still pending before this court, the Governor of the state granted said petitioner a full and unconditional pardon.
It is therefore adjudged and ordered by the court that said cause be dismissed. *Page 266